Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
15-MAY-2019
07:55 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

             (2) On February 11, 2019, the circuit court clerk filed
the record on appeal, and the appellate clerk notified the
parties that, among other things, the opening brief was due on or
before March 25, 2019;
             (3) Cummings did not file opening brief or request an
extension of time;
             (4) On April 26, 2019, the appellate clerk notified
Cummings that the time for filing the opening brief had expired,
the matter would be called to the court's attention on May 6,
2019, for appropriate action, which could include dismissal of
the appeal, under Hawai'i Rules of Appellate Procedure Rule 30,
and Cummings may request relief from default by motion; and
             (5) Cummings took no further action in this appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 15, 2019.




                                         0�
                                        Associate Judge



                                        Associate Judge




                                    2